902 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jaime TRAVERSO, Sr., Plaintiff-Appellant,v.Thomas R. ISRAEL;  Jerry W. Armentrout;  Edward W. Murray;W.P. Rogers;  Gerald L. Baliles;  Mary Sue Terry;  EugeneMurphy;  William T. Burch;  John R. Isom;  Jonathan M.Sheldon;  Edward J. Finnegan;  Dexter Drake Coffin, III;Thomas K. Doyle, Defendants-Appellees.Jaime TRAVERSO, Sr., Plaintiff-Appellant,v.Thomas R. ISRAEL;  Jerry W. Armentrout;  Edward W. Murray;W.P. Rogers;  Gerald L. Baliles;  Mary Sue Terry;  EugeneMurphy;  William T. Burch;  John R. Isom;  Jonathan M.Sheldon;  Edward J. Finnegan;  Dexter Drake Coffin, III;Thomas K. Doyle, Defendants-Appellees.
Nos. 89-7763, 89-7857.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 12, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (C/A No. 88-511-R)
Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1121-AM)
Jaime Traverso, Sr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va.;    John J. Brandt, Robert S. Corish, Slenker, Brandt, Jennings & Johnston, Merrifield, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Jaime Traverso, Sr., appeals from the orders of two district courts denying relief under 42 U.S.C. Sec. 1983 and from an order transferring his case from the Western District of Virginia to the Eastern District of Virginia.  Our review of the record and the district courts' opinions disclose that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district courts.  Traverso v. Israel, C/A No. 88-511-R (W.D.Va. July 26, 1989);  Traverso v. Israel, C/A No. 89-1121-AM (E.D.Va. Oct. 12, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 89-7763 AFFIRMED
No. 89-7857 AFFIRMED